Citation Nr: 0001584	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-42 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard of North 
Carolina and the United States Army Reserve from October 1965 
to October 1971.  He had active duty for training from April 
1967 to August 1967 and was on inactive duty training on July 
28, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In the August 1996 rating decision and in the October 1996 
statement of the case, the issue regarding the back claim was 
listed as entitlement to service connection for a back 
condition.  Subsequent supplemental statements of the case 
listed the issue as entitlement to service connection for a 
low back condition.  However, there is no indication that the 
appellant has limited his back claim solely to the low back.  
Therefore, the issues are as stated on the title page.


FINDINGS OF FACT

1.  There is no competent evidence that the appellant's 
current right knee disorder is related to the right knee 
injury sustained during inactive duty training in 1968 or 
that it is otherwise related to his reserve service.  No 
residuals of the 1968 training duty knee injury are shown by 
competent evidence. 

2.  There is no competent evidence that any current back 
disorder is related to the 1968 accident during inactive duty 
training, including the right knee injury, or that any 
current back disorder is otherwise related to the appellant's 
reserve service. 

3.  There is no competent evidence that any current neck 
disorder is related to the 1968 accident during inactive duty 
training, including the right knee injury, or that any 
current neck disorder is otherwise related to the appellant's 
reserve service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a neck disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on an August 1965 report 
of medical history the appellant indicated that he had not 
had swollen or painful joints; bone, joint, or other 
deformity; or a trick or locked knee.  On the August 1965 
enlistment examination, the appellant's neck, spine, and 
lower extremities were all normal.  On an August 1967 report 
of medical history, the appellant again indicated that he had 
not had swollen or painful joints; bone, joint, or other 
deformity; or a trick or locked knee.  On the August 1967 
physical examination, the appellant's neck, spine, and lower 
extremities were normal.  

On July 28, 1968, the appellant was on inactive duty 
training.  He was blowing up a tire on a two and half ton 
truck when the lock rim blew off.  According to a statement 
of the officer in charge, the force of the lock rim blowing 
off threw the appellant five feet in the air and he landed on 
his right knee.  The appellant was taken to Watts Hospital in 
Durham, North Carolina, where his mode of arrival was noted 
as "walked."  The appellant stated that he had "cut his 
leg while blowing up a tire."  The assessment was that he 
had a lacerated, transverse wound of the right knee, which 
was two and half inches long and one inch deep.  He received 
six stitches in the right knee.  It was determined that the 
injury was in the line of duty.  

Private medical records reveal that in February 1971 the 
appellant was treated for a left ankle sprain.  He reported 
that he had turned his left ankle when he was walking out the 
back door.  In July 1971, he fell and injured his right foot.  
He reported that he had twisted his ankle and dropped a 
concrete slab on the dorsum of the foot.  The diagnosis was 
avulsion of an ankle ligament.  In June 1976, the appellant 
reported that he had slipped while washing his boat and 
inverted his right foot.  The diagnosis was a secondary 
inversion sprain.  On May 25, 1977, he reported that he had 
had the onset of lumbar pain the previous day.  He indicated 
that he had not had a previous injury and that there was no 
history of low back problems or fractures.  Physical 
examination revealed that he had a little limitation of 
motion but no tenderness to palpation.  X-rays of the lumbar 
spine were normal.  The diagnosis was paravertebral lumbar 
muscle spasm.  In April 1978, the appellant had a pilonidal 
cyst removed.  

Private medical records reveal that in January 1985 the 
appellant reported to a physician that he had had 
intermittent back pain for the last three or four years.  The 
impression of the examining doctor was possible mechanical 
low back pain with some suggestion of radiculopathy on the 
right.  In January 1986, the appellant reported that he had 
episodic hypertension with associated back pain.  The 
examining physician indicated that the appellant would be 
scheduled for an ultrasound of the right upper quadrant.  In 
a November 1986 statement, a private doctor indicated that 
the appellant had cervical spondylosis.  It was noted in 
early September 1987 that the appellant reported that his low 
back for the past two and half years had been "fairly 
well."  He complained of hand numbness.  Physical 
examination revealed a normal range of motion in the cervical 
spine.  It was noted that X-rays of the cervical spine taken 
in August 1987 revealed osteodegenerative changes with 
foraminal stenosis, particularly at the left C5-6.  The 
impression was cervical osteoarthritis with evidence of 
foraminal encroachment.  It was noted that his symptoms were 
suggestive of carpal tunnel syndrome, but that his more 
proximal neck pain might be related to his cervical 
osteodegenerative change.  In late September 1987, the 
assessment was bilateral carpal tunnel syndrome.  

From September 1987 to February 1988, the appellant was 
treated by a private physician for cervical osteoarthritis 
and neck pain.  On March 15, 1988, the appellant reported 
that he had had acute low back pain for the past several 
days.  In June 1988, it was noted that the acute low back 
pain had resolved, but that there was slightly increased neck 
discomfort.  The appellant again had complaints of low back 
pain in July 1988.  X-rays of the cervical spine taken in 
July 1988 revealed degenerative changes at C5-6.  An August 
1988 cervical myelogram revealed a large lateral defect on 
the left at C5-6, consistent with disc herniation.  An August 
1988 computerized tomography (CT) scan of the cervical spine 
revealed a large left C5-6 disc herniation.  The diagnosis 
following the cervical myelogram and the CT scan was left C6 
cervical radiculopathy.  In October 1988, the appellant was 
hospitalized for a left C5-6 hemilaminectomy.  

Private medical records reflect that in May 1989, the 
appellant was noted to have been involved in a car accident 
the previous month.  The impression was multiple muscle 
contusions and ligament strains.  X-rays of the cervical 
spine taken in July 1989 revealed the following: degenerative 
disc disease at C5-6; narrowing of the neural foramina at C5-
6 and C6-7 on the left due to spurring; and straightening of 
the normal cervical lordotic curve, probably indicating 
muscle spasm.  In September 1989, the appellant complained 
of, inter alia, low back pain and knee pain.  The examining 
physician indicated that the appellant had multiple somatic 
complaints without evidence of focal neurological deficit to 
account for his generalized disability.  The doctor noted 
that, although the appellant might have some 
osteodegenerative change, there was no flagrant joint 
incapacitation or dislocation.

The appellant was afforded a private medical evaluation in 
February 1991, at which time it was noted that he had worked 
in a heating and air conditioning business for more than 30 
years, which he had had to close.  He complained of cervical 
and lumbar pain, pain in both legs and ankles, and giving way 
in his legs.  Specifically, he said that the previous week he 
had fallen to the ground when "his legs" gave way and that 
today he almost fell again.  He also stated that his back 
hurt too much for him to walk.  Examination revealed 
excellent muscular development in the upper and lower 
extremities and that his gait was normal.  There was no knee 
effusion.  Cervical spine X-rays showed uncovertebral 
narrowing, and spurring at the C5-6 level.  Films of the 
lumbar spine showed spur formation at every level, some 
ligamentous calcification and disc bulging at L2-3.  The 
clinical diagnoses were cervical and lumbar degenerative disc 
disease and bilateral carpal tunnel syndrome.  The physician 
indicated that the appellant did not have an inflammatory 
arthritis such as rheumatoid arthritis, but that he had 
symptoms correlating with fibromyalgia or fibrositis.  X-rays 
of the lumbar spine taken in November 1991 revealed mild 
degenerative changes.  On a December 1991 private 
examination, the appellant reported that he was disabled by 
neck, back, and hand pain and that this condition began four 
years ago.  Physical examination revealed a full range of 
motion in the knees.  The assessment was the following: (1) 
history of hypertension; (2) probable depression; (3) chronic 
neck and back pain, probably secondary to diffuse 
degenerative arthritis; and (4) bilateral carpal tunnel 
syndrome.  

In November 1992, the Social Security Administration granted 
Social Security disability benefits to the appellant on the 
basis of cervical and lumbar degenerative disc disease with 
pain, bilateral carpal tunnel syndrome, and fibromyalgia.  It 
was noted that the period of disability began in October 
1988.  

Private medical records reveal that in October 1994 the 
appellant had a right tibial contusion.  X-rays of the right 
tibia and fibula revealed that, while there was no evidence 
of a fracture, there was spurring at the insertion of the 
quadriceps tendon onto the patella.  In March 1996, the 
appellant underwent private electromyography (EMG) and nerve 
conduction study (NCS).  The accompanying physical 
examination revealed decreased range of motion in the 
cervical spine.  The impression from the study was that the 
limited screen EMG did not support any evidence of cervical 
radiculopathy.  The appellant received follow-up treatment by 
a private physician in April 1996 for his right carpal tunnel 
release.  The appellant reported that he had some concerns 
about chronic low backache.  He also indicated that he might 
be seeking service connection for that disorder because it 
was the result of a tire explosion injury during service with 
the National Guard.  

In a June 1996 statement, the appellant asserted that his 
current back and neck disorders were the result of his injury 
in service.  In his September 1996 notice of disagreement, he 
indicated that his right knee has been giving way ever since 
the injury in service.

At a January 1997 hearing held at the RO before a hearing 
officer, the appellant testified that he saw a private doctor 
two to three months after his right knee injury and that the 
doctor discussed the possibility of knee surgery.  The 
appellant's spouse testified that the surgery that was 
mentioned was a knee replacement.  The appellant said that he 
broke his leg a year and a half after his right knee injury 
because his right knee gave away.  He indicated that his back 
had been real tight since the tire explosion injury.  January 
1997 Hearing Transcript.

In January 1997, after the hearing, the appellant submitted 
various statements of relatives and associates.  These lay 
persons said, in essence, that the appellant had had problems 
with his right knee after his in-service injury and that his 
right knee would give way, which resulted in right leg and 
back injuries.

In a February 1997 statement, the appellant's spouse reported 
that, after the right knee injury, the appellant's right leg 
would frequently give way, which caused injuries to his leg, 
back, and neck.

The appellant was afforded a private medical evaluation in 
June 1997, apparently for Social Security purposes.  He 
complained, in part, of low back discomfort along with leg 
pain and numbness.  He indicated that his back pain radiated 
into his right knee.  He reported that he felt that his 
current medical problems began in the late 1960s when a tire 
blew up and injured him.  Physical examination revealed a 
full range of motion in the lower extremities.  X-rays 
revealed degenerative changes in the lumbar spine.  The 
assessments were the following: chronic neck and back pains; 
status post cervical laminectomy; status post carpal tunnel 
release, right and left hands; hypertension; obesity; 
cigarette habituation; and anxiety/possible depression.  It 
was noted that when the appellant left the examination he had 
a near normal gait.

At the September 1999 Travel Board hearing, the appellant 
testified that he injured his back when the tire exploded 
during active service.  He also said that his knee gave way 
within one year of the accident and resulted in a fracture.  
The appellant indicated that he had received continuous 
treatment for his right knee since the in-service injury.  
The appellant's spouse testified that a doctor told her that 
the severe results from some injuries are not known until 
years after the initial injury.  The appellant asserted that 
his neck disorder was related to the in-service injury, but 
that he could not remember when his neck symptomatology 
actually began.  He also testified that he had had a 
separation examination.  The appellant reported that no 
physician would relate any of his current disorders to the 
injury during active service.  He and his spouse testified 
that, although they tried to obtain relevant medical records, 
several of the appellant's former physicians were dead and 
that there were no additional hospitalization records.  
September 1999 Hearing Transcript.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training.  38 U.S.C.A. 
§§ 101, 1110.  Service connection may be granted for 
arthritis when it is manifested to a degree of 10 percent 
disabling within one year following an appellant's release 
from active service of at least 90 days.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The one-year 
presumptive period, however, does not ordinarily apply for 
active duty for training or inactive duty for training.  See 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, generally in 
the form of medical evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  
38 C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the appellant must submit competent 
medical evidence showing that the disabilities are causally-
related.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In 
the case of aggravation, such secondary disorder is 
compensable only to the degree of disability over and above 
the degree of disability that would exist without such 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Also, 
evidence that is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that examiner, is not "competent medical evidence" for 
purposes of Grottveit.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Furthermore, a layperson's account of what a 
physician said is also not competent medical evidence for 
purposes of Grottveit.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).

Analysis

The appellant had a right knee injury in July 1968, during 
inactive duty training, which necessitated six stitches.  He 
currently has cervical and lumbar spine disorders and a right 
knee disorder with spurring at the insertion of the 
quadriceps tendon onto the right patella.  However, as shown 
by the extensive post-service medical evidence of record, 
these disorders were not diagnosed until many years after the 
July 1968 accident and his reserve service, and there is no 
evidence that he had a chronic right knee, back, or neck 
disability, including arthritis, during any period of 
training duty.  The medical report of treatment for the 
injury sustained in July 1968 is on file and shows only that 
the appellant sustained a laceration of the right knee.  

Although the appellant alleges that he has had continuity of 
symptomatology since the July 1968 accident during inactive 
duty training, there is no competent evidence that relates 
any current back or neck disorder or any right knee disorder 
to the that accident or to his reported continued 
symptomatology.  See Id. at 498.  The Board notes that, 
although the appellant testified that his back had been tight 
since the July 1968 injury, he reported in May 1977 that he 
had not had any prior history of low back problems and in 
January 1985 he indicated that he had only had intermittent 
back problems for the past three or four years.  Also, the 
appellant testified that he sustained injuries because his 
right knee would give way.  However, private treatment 
records from the 1970s regarding several ankle sprains 
indicate that the appellant attributed those injuries to 
incidents that did not involve his right knee giving way.  

An April 1996 private treatment record reflects the 
appellant's report that his chronic low backache was the 
result of a tire explosion during service with the National 
Guard.  Also, during a June 1997 private medical examination, 
the appellant indicated that his current medical problems 
began in the late 1960s when a tire blew up and injured him.  
However, those notations are not competent medical evidence 
of a relationship between any current disorder and the July 
1968 accident because they are merely information recorded by 
a medical examiner and are unenhanced by any additional 
medical comment.  Thus, they are not competent medical 
evidence for purposes of Grottveit.  See LeShore, 8 Vet. App. 
at 409.  The Board has also reviewed the appellant's own 
assertions, separate from history given to medical 
professionals, that his current right knee, back, and neck 
disorders are related to the July 1968 injury during inactive 
duty training.  The appellant's opinions are not competent 
medical evidence for purposes of well grounding this claim 
since he is not shown to be qualified to determine the 
diagnosis or etiology of a medical condition, even though he 
is competent to report observable symptoms.  See Espiritu, 2 
Vet. App. at 494-95.  Similarly, his and his spouse's 
testimony regarding their discussions with medical doctors is 
not competent medical evidence for purposes of Grottveit.  
Robinette, 8 Vet. App. at 77.  The statements from the 
appellant, his relatives, and his associates about his 
symptoms during the time that he served with the Army 
National Guard of North Carolina also are not competent 
evidence of a chronic right knee, back, or neck disorder 
during training duty.  See Savage, 10 Vet. App. at 495.

Since there the appellant is not shown to have been disabled 
by a disease during active duty for training or by an injury 
during active duty for training or inactive duty training, he 
does not have "veteran" status and the one-year presumption 
for arthritis is inapplicable.  See Biggins, 1 Vet. App. At 
477-78.  In any event, arthritis was not noted until many 
years after his service.

In short, there is no competent evidence that the appellant's 
current right knee, back, or neck disorder is related to his 
reserve duty, including the July 1968 accident.  See Caluza, 
7 Vet. App. at 506.  Accordingly, these claims for service 
connection on a direct basis are not well grounded.  Also, 
since any current right knee disorder is not service 
connected, service connection cannot be granted for a back or 
neck disorder on a secondary basis.  See 38 C.F.R. § 
3.310(a). 

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.   As to the claimed separation examination, the RO 
obtained the available service medical records.  In any 
event, even if a separation examination report were of 
record, it would not overcome the absence of any competent 
evidence or opinion linking the appellant's current 
disabilities to the July 1968 accident or any other incident 
of his reserve service.  

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the January 1997 hearing 
noted the type of evidence that was lacking.  Therefore, 
there was substantial compliance with 38 C.F.R. § 3.103(c)(2) 
(1999).  See Costantino, 12 Vet. App. at 520.  Moreover, the 
appellant has testified there is no additional, available 
medical evidence to well ground his claims and he 
specifically said that no medical professional has related 
his current disorders to active service.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

